                                                                                                        SEP 8 T 2019

                                                                                                 FORTH!                     ;ONA
                             UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF ARIZONA

 In re                                                                   CaseNo. 19-BK-11924
 THERESA BEN                                                            CHAPTER 13 PLAN

                                                                         E Original
                                                                         D Amended
                                                                         a   Modified
                                                                         D   Payments include post-petition mortgage payments
                                                                         D   Flat Fee/Administrative Expense
                                           Debtor(s)                     D   Hourly Fee/Administrative Expense


 This Plan' includesthe following (check all that are applicable):

         B A lunit on the amount ofa securedclaim, whichmay result in a partial payment or no payment to the secured
            creditor. See Section (C)(5)(b).
         D Avoidance ofa judicial lien or nonpossessory, nonpurchase money security interest. See Section (C)(5)(c).
         D Nonstandard Provisions. See Section (H).

 Your rights may be affected by this Plan. Your claim may be reduced, modified or eliminated. If you object to the
 treatment of your claim as proposed in this Plan or to any provision of this Plan, you must file a written objection
 by the deadline set forth below. The Bankruptcy Court may confirm this Plan without further notice if no objection
 is filed and the order is approved by the Trustee. See Bankruptcy Rule 3015 and Local Rule 2084-13.

 This Chapter 13 Plan isproposed by the above Debtor. 2 The Debtor certifies that the information contained inthis Plan is
 accurate. A creditor who disagrees with the proposed treatment of its debt in this Plan must timely file an objection to the
 Plan and serve copies on the Debtor, Debtor's attorney (if any), and the Chapter 13 Trustee not less than 14 days after the
 date set for the first meeting of creditors, or any continuation of such meeting, or 28 days after service ofthe Plan,
 whichever is later. See Local Rule 2084-9.


 This Plan does not allow claims or alter the need for timely filing any claim. For a creditorto receive a distribution for an
 unsecuredclaim, the creditormust file a proofofclaim with the Court.

 If confirmed, the Planwill modify therights and duties ofthe Debtorandcreditors, exceptsecuredcreditors will retaintheu-
 liens until the earlier ofpayment ofthe underlying debt or Debtor's discharge under Code § 13283. Ifthe case is dismissed
 or convertedto anotherchapter(for example. Chapter7) without completion ofthe Plan, eachlien shallbe retainedto the
 extentrecognizedby applicablenonbankruptcylaw.



1 "Plan"includesthe originalplan andany amendedor modifiedplan.
2 If this is a joint case, then "Debtor" means both Debtors.
3 "Code"meanstheUnited StatesBankruptcy Code, 11 U. S.C. § 101 et. seq.

Local Form 2084-4 (12/17)                                 Chapter 13 Plan                                                       Page 1




  Case 2:19-bk-11924-EPB                  Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                           Desc
                                          Main Document    Page 1 of 10
Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code § 511, ifapplicable. Any ongoing
obligationwill bepaidaccordingto theterms ofthePlan.

     D This is an Amended or ModifiedPlan.

         The reason(s) why Debtor filed this Amended or Modified Plan:



         Summarize how the Plan varies from the last Plan filed:




(A) Plan Pa meats and Pro er to be Submitted to the Trustee.

         Planpayments starton NOVEMBER 1 , 20j^ TheDebtorshallpaytheTrustee asfollows:
             $           250 eachmonthfor month_60_throughmonth
             $                each month for month _ through month _.
             $                eachmonth for month_ throughmonth_.

         TheproposedPlandurationis_ months. Theapplicablecommitmentperiodis_ months.
         SeeCode § 1325(b)(4). In additionto planpayments and, if applicable,mortgageconduitpayments. Debtorwill
         submit the following property to the Tmstee:




(B) Trustee's Percenta e Fee. The Trustee shall collect uponreceipt a percentagefeefrom all planpayments (includmg
    mortgage payments) and property received, not to exceed 10%.

(C) Administrative Ex easesand All Claims.

    (1) Until the Court confirms the Plan the Trustee will make adequate protection payments under Section (C)(l)(a)
        below, mortgage conduit payments under Section (C)(l)(b), if applicable, andpay other sums as ordered by the
         Court. Other disbursements will be made after the Court confirms the Plan. Unless otherwise provided for in
         Section(H) below, disbursementsby the Trustee shall be pro ratawithinclassesandmade m the followingorder-

         (a) Adequate protection payments to creditors secured by personal property.

             D None. If "None" is checked, the rest of Section (C)(l)(a) is not to be completed.

             Pursuantto LocalRule2084-6,the Tmstee is authorizedto makemonthlypre-confirmationadequateprotection
             paymentsto a securedcreditorwithouta Court order,providedthe claim isproperly listedon ScheduleD, a
             securedproofofclaim is filedthat includesdocumentationevidencinga perfectedsecurity agreement, and
             the Debtor or creditor sends a letter to the Trustee requesting payment. The Trustee will apply adequate
             protectionpaymentsto the creditor's securedclaim. After confirmation,adequateprotectionpaymentswill
             contmue until the claim is paid in full, unless the confirmed Plan or a Court order specifies a different
             treatment. If a creditor disagrees with the amount ofthe proposed adequate protection payments or the Plan
             fails to provide for such payments, the creditor may file an objection to confirmation ofthis Plan and/or file a
             motion pursuant to Code §§ 362 or 363.




LocalForm2084-4(12/17)                                   Chapter 13 Plan                                                        Page 2




 Case 2:19-bk-11924-EPB                Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                             Desc
                                       Main Document    Page 2 of 10
                                                                                                         Monthb
                        Creditor                        Property Descriution         Collateral Value
                                                                                                         Amount


        AMERICANCREDIT                          2004 CHEVY SILVERADO                           10,777       $346. 00
        ACCEPTANCE                              (PAYOUTSIDETHE PLAN)



           D Nonstandard Provisions. See Section (H).

       (b) Mortgage Conduit Payments.

           B None.

                  TheTrusteeshalldisburseConduitPaymentsto a RealPropertyCreditorwithoutregardtowhetherthe
                  Courthasconfirmeda PlanortheRealPropertyCreditorhasfileda proofofclaim.SeeSection(C)(4)(c)
                  and Local Rule 2084-4.

    (2) Administrativeexpenses.Code§ 507(a)(2).
       (a) Attorneyfees. Debtor's attorneyhasagreedto:
           D A flat fee of $           0 , ofwhich$           0       waspaidbeforethe filing ofthecase(SeeLocalRule
                  2084-3);
                  or

           D File a fee application for payment of a reasonable amount of fees. The estimated amount of fees to be
                  paidbytheTmstee, subjectto Courtorder, is$         0 , ofwhich$          0      waspaidbeforethe
                  filing ofthe case.

       (b) AdditionalServices. CounselfortheDebtorhasagreedtochargea flatfeeforthefollowingadditionalservices
           provided to the Debtor:

           (i)         Before Confirmation:
                       D Adversary proceedings $
                       D     Lien Avoidance Actions $
                       D     Preparingandfilingofanymotionto sellproperty $
                       a     OtherFlat Feesfor                                        $

           (ii)        After Confirmation:
                       D PreparingandfilingofModifiedPlan $
                       D Respondmg to motionto dismiss andattendance athearings $
                       D Defendingmotionforrelieffromtheautomaticstay $
                       d     Adversary proceedings $
                       D     Lien Avoidance Actions $
                       D     Preparing andfiling ofanymotion to sell property $
                       D     OtherFlatFeesfor                                         $

            All otheradditionalserviceswill bebilled attherateof$                 perhourfor attorneytime and
            $              erhourfor paralegaltime. Counselwillfileandnoticea separatefeeapplicationdetailingthe
            additionalfeesandcostsrequested.Counselwillincludealltimeexpendedinthecaseintheseparatefee
            application.


LocalForm 2084-4 (12/17)                                Chapter 13 Plan                                              Page 3




Case 2:19-bk-11924-EPB                 Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                   Desc
                                       Main Document    Page 3 of 10
       (c) Other Professional Expenses;




    (3) LeasesandVnexpiredExecutory Contracts.

        E None. If "None" is checked, the rest ofSection (C)(3) is not to be completed.
           Pursuantto Code § 1322(b), theDebtorassumes orrejects the following lease or unexpired executory contract.
           For a lease or executory contract with sums owing, the arrearage will be cured by periodic plan payments.
            Unless the Court orders otherwise, the arrearage amount shall bethe amount stated in the creditor's allowed
            proof of claim.

        (a) Assumed.

            Nointerest will bepaidontheprepetition arrearageunlessotherwise stated inNonstandard Provisions at
            Section (H). A creditor identified inthis paragraph may mail to the Debtor all correspondence, notices.
            statements, payment coupons, escrow notices, anddefault notices concerning any change to the monthly
            paymentorinterestratewithoutsuchbemga violationoftheautomaticstay.
                                                                                               Estimated       Arreara e
                                                           Property Description                Arreara e       Through,
                                                                                                Amount            Date




            D Nonstandard Provisions. See Section (H).

        (b) Rejected.


                                                                           Property Description




             D Nonstandard Provisions. See Section (H).

     (4) Creditorswith a SecurityInterest in RealProperty.

         E None.If "None"is checked,therestofSection(C)(4) is notto becompleted.

        (a) ClaimWholly Unsecured. TheDebtorconsidersanyrealproperty creditorlistedbelowtohaveanunsecured
            claimunderCode§ 506(a)asseniorliensaregreaterinamountthanthevalueoftherealproperty.Unless
            disallowed or otherwise ordered, each ofthe following shall be classified as a wholly unsecured claim under
             Section(C)(7) below. Thisprovision shallnot alterthe status ofa claim otherwise entitledto beclassifiedas a
            priorityunderCode § 507(a)(8).

Local Form 2084-4 (12/17)                              Chapter 13 Plan                                                     Page 4




 Case 2:19-bk-11924-EPB              Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                           Desc
                                     Main Document    Page 4 of 10
                                                                                                                    Total
                                                                                                                 Amount of
                                                                                                 Value of
                                                            Property Description                                 Liens with
                                                                                                Collateral
                                                                                                                  Greater
                                                                                                                  Priori

         N/A




        (b) No Pre-Petition Mortgage Arrears. To the extent there are no pre-petition arrears, regular post-petition
            mortgage payments shall bepaid directly by the Debtor to the secured creditor.

                                                                                                Post-Petition Pa mentsb
                         Creditor                             Pro e    Address
                                                                                                         Debtor


         N/A



        (c) Curing of Default and Maintenanceof Payments. Prepetitionarrearages,includingfeesandcosts, aswell as
            the regular post-petition payments shall bepaidthrough the Planby the Trustee. No interest will be paid on
            the prepetition arrearage unless otherwise stated in Nonstandard Provisions. Unless the Court orders
            otherwise,the arrearage amount shall be the amount stated in the creditor's allowedproofofclaim.

            A creditoridentifiedinthisparagraphmaymailthe Debtorall correspondence,notices, statements, payment
            coupons,escrownotices, anddefaultnoticesconcerningany changeto the monthlypaymentor interestrate
            withoutviolating the automatic stay.

                                                                                                     Estimated
                                                                                                                       Interest
                                                                                                     Arreara e
                                                                                      Current                       Rate. if
           Creditor or Pro e        Servicin                                                          Amount
                                                     Property Description             Monthl                       applicable
                       Agent                                                                         Owed and
                                                                                      Payment                            [i. e.
                                                                                                     Date Owed
                                                                                                                       HOA's^
                                                                                                      Through

         N/A




               D Nonstandard Provisions. See Section (H).

     (5) Claims Secured by Personal Property or a Combination of Real and Personal Property.

        D None.If "None"is checked,therest of Section(C)(5) is not to becompleted.

               Claimsunderparagraphs(a) and(b) thatareincludedin theplanpaymentwill bepaidconcurrently andpro
            rata.


        (a) Unmodified Secured Claims.

               E None. If "None" is checked, the rest of Section (C)(5)(a) is not to be completed.

Local Form 2084-4 (12/17)                               Chapter 13 Plan                                                           Page 5




 Case 2:19-bk-11924-EPB                   Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                        Desc
                                          Main Document    Page 5 of 10
           A claim statedinthis subparagraph(i.e. 910 claims)will bepaidm full underthe Planwithinterestatthe rate
           stated below, which may vary from the contract interest rate. Unless otherwise ordered, the principal amount
           to bepaidwill beas statedm the creditor'sproofofclaim. Theholderofa claim will retainthe lienuntil the
           earlierofpayment oftheunderlymgdebtdeterminedundernonbankruptcylaw or dischargeunderCode
           § 1328,atwhichtimethe lienwill terminate andshallbereleasedby the creditor. Federaltaxliens shall
           continueto attachto property excludedfromthe bankruptcyestateunderCode § 541(c)(2) until the Internal
           RevenueServiceis requiredto releasethe liens m accordancewithnonbankruptcylaw.
                                                                                                 Estimated
                                                                                                 Amount to      Pro osed
                      Creditor                             Property Description                  be Paid on      Interest
                                                                                                  Secured          Rate
                                                                                                   Claim




           EZ1 This debthasnonfilingcodebtor(s) otherthan a spouse.
                  Name(s) ofother individuals)liable:
                   Post-petition payments to be made by:  D Trustee; or
                                                          D Nonfilingcodebtor.

           E Nonstandard Provisions. See Section (H).

       (b) ModifiedSecuredClaims.

           E None. If "None" is checked, the rest of Section (C)(5)(b) is not to be completed.

           Securedcreditors listedbelow shallbe paidthe amount shownbelow asthe Amount to be Paidon Secured
           Claim, with suchamountpaidthroughthe Planpayments. Ifthe Planproposesto pay a SecuredClaim less
           than the amount assertedin the proofofclaim, then the holder ofthe SecuredClaim must file a timely
           objection to the Plan. Ifthe principal amount ofthe creditor's proof of claim is less than the Amount to be Paid
           on SecuredClaim, then only the proofofclaim amount will be paid. Ifa creditor failsto file a securedclaim or
           files a whollyunsecuredclaim, the debtormay deletethe proposedpayment ofa secured claim in the order
           confirmingplan. The holderofa timely filed securedclaim will retain its lien until the earlier ofpayment ofthe
           underlyingdebt determinedundernonbankruptcy law or dischargeunder Code § 1328,at whichtime the lien
           will terminate and shall be releasedby the creditor. Any proposedadequateprotection payments areprovided
           for in Section(C)(l)(a) above.

                                                                                                  Amount to
                                                                                                                 Pro osed
                                                      Debt           Value of Collateral and      be Paidon
           Creditor and Pro e    Descri tion                                                                     Interest
                                                     Amount            Valuation Method
                                                                                                                   Rate
                                                                                                    Claim




           D Nonstandard Provisions. See Section (H).




LocalForm2084-4(12/17)                                Chapter 13 Plan                                                       Page 6




  Case 2:19-bk-11924-EPB             Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                           Desc
                                     Main Document    Page 6 of 10
        (c) Lien Avoidance.

            S None.If "None"is checked,therestof Section(C)(5)(c) neednotbecompleted.

            Thejudicialliensornonpossessory,nonpurchasemoneysecurityinterestssecuringtheclaimslistedbelow
            impau-exemptionstowhichthedebtor(s)wouldhavebeenentitledunderCode§ 522(b).Unlessordered
            otherwise,a judiciallienor securityinterestsecuringa claimlistedbelowwillbeavoidedtotheextentthatit
            impau's such exemptions uponentry ofthe order confirming theplan. Theamount ofthejudicial lienor
            security interest that is avoidedwill betreated asanunsecured claim in Section (C)(7) to the extent allowed.
            Theamount,ifany,ofthejudiciallienor securityinterestthatisnotavoidedwill bepaidinfall asa secured
            claimundertheplan. SeeCode§ 522(f)andBankruptcyRule40Q3(d). Ifmorethanonelien isto beavoided,
            provide the information separately for eachlien. All informationfor the avoidance ofthe Uen(s) mustbe
            provided.


            Informationre ardin "udicial lien or       Information re ardin calculation of lien avoidance andtreatment
                        securi    interest                               ofremainm secured claim




    (6) Priority, Unsecured Claims, Other Than Debtor's Attorney Fees.

        D None.If "None"ischecked,therestofSection(C)(6) is notto becompleted.

            All allowedclaunsentitledto prioritytreatmentunderCode § 507shallbepaidin full, pro rata:

        (a) Unsecured Domestic Support Obligations. The Debtor shall remain current on such obligations that come due
            after filmg the petition. Unpaid obligations before the petition date are to be cured in the plan payments. The
            amounttobepaidwill beadjustedtothecreditor'sallowedclaim'amount,throughtheclaimprocess.Ifthe
            holder ofa domestic support obligation disagrees with thetreatment proposed in this Plan, the holder must file
            a timely objection.

                                 Creditor                                        Estimated Arreara e

                                                                                           $420. 37




       (b) Other unsecured priority claims.

                                                                                                               Estimated
                                 Creditor                                T   e of Priori     Debt
                                                                                                                Amount

         ARIZONADEPT. REVENUE                              STATETAX                                                $420. 37
         IRS                                               FEDERALTAXES                                         $17, 276. 00




Local Form 2084-4 (12/17)                              Chapter 13 Plan                                                     Page?




 Case 2:19-bk-11924-EPB                     Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                    Desc
                                            Main Document    Page 7 of 10
            n Nonstandard Provisions. See Section(FT).

    (7) Nonpriority, UnsecuredClaims.Allowedunsecured, nonpriority claimsshallbepaidproratathebalanceof
        payments, ifany,underthePlan.TheamounttobepaidoractuallypaidmaydifferfromthePlanAnalysis,
        dependingonthePlanconfirmationprocessandclaimsallowance.
        [Zl Nonstandard Provisions. See Section (H).

(D) Surrendered Pro e .

    B None.If "None"ischecked,therestofSection(D) is notto becompleted.
       Debtorsurrendersthefollowingpropertytothesecuredcreditor.UponconfirmationofthisPlanorexceptas
       otherwise ordered, bankruptcy staysarelifted asto the collateral to besurrendered. Any claim filedby such
        creditor shall receive no distribution until the creditor files a claim or an amended proofofclaim that reflects any
       deficiency balance remaining onthe claim. Should the creditor fail to file an amended deficiency claim consistent
       withthisprovision, theTmstee neednotmake anydistributions to thatcreditor.

                              Entit                                            BriefDescri '-'-- of Pro ~




(E) Vesting. Except as stated inthis paragraph, property ofthe estate shall vest inthe Debtor upon confirmation ofthe
    Plan.

    D The following property shall vest in the Debtor upon Plan completion:

                                                   BriefDescri tionofPro e




    D NonstandardProvisions. See Section(H).

(F) Tax Returns. While the case ispending, the Debtor shall provide to the Trustee a copy ofany post-petition tax return
    within 14daysafterfilmg thereturn withthetaxagency. TheDebtorhasfiledalltaxreturns for all taxableperiods
    duringthe four-yearperiodendingonthepetitiondate,except:


                                                        Unfiled Tax Returns




 (G) Fundin Shortfall. Debtorwill cureany fundmg shortfall beforethePlanisdeemedcompleted.



LocalForm2084-4(12/17)                                   Chapter 13 Plan                                                       Page 8




 Case 2:19-bk-11924-EPB               Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                             Desc
                                      Main Document    Page 8 of 10
(H) NonstandardProvisions.AnyNonstandardProvisionincludedhereinmustnotbeinconsistentwiththeCodeorLocal
    RulesandmustidentifytheprovisionofthePlanbeingmodified,theproposedmodificationandthejustificationfor
    themodification. Any Nonstandard Provision placed elsewhere in this Plan is void. The Debtor submits the following
    provisionsthatvary from Section(C) oftheLocalPlanForm:

    D None. If "None"is checked,therestof Section(H) isnotto becompleted.
    B Providethe detail required above.

                                                   NonstandardProvisions

      [Statetheprovisions) withreferenceto relevantparagraphs) ]
     SCHEDULE F - OWED $7, 307. 00 PR-RATA AMOUNT $854. 92




LocalForm2084-4(12/17)                                Chapter 13 Plan                                                    Page 9




 Case 2:19-bk-11924-EPB              Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                         Desc
                                     Main Document    Page 9 of 10
(I) PlanSumma .IftherearediscrepanciesbetweenthePlanandthisPlanAnalysis,theprovisionsoftheconfirmedPlan
    control.

    (1) Tmstee's Compensation (10% of Total of Plan Payments to Trustee)...................................................... $ 1855. 13
    (2)Administrative Expenses (§(C)(2)) ...................................................................................................... $
    (3)LeasesandExecutory Contracts (§(C)(3))........................................................... --. -------------$
    (4)(a)ConduitMortgagePayments(§(C)(4)(c))..................................................................................................... $
    (4)(b)ArrearageClaimsSecuredSolelybyRealProperty(§(C)(4)(c)).................................................................. $
    (5)(a) Claims Secured by Personal Property or Combination ofReal & Personal...
           Property (§ (C)(5)) - Unmodified................................................. ^................................. -.. --------- S
    (5)(b)ClaimsSecuredbyPersonalPropertyorCombinationofReal& PersonalProperty(§(C)(5)) - Modified... $
    (6)PriorityUnsecuredClaims(§(C)(6)).......................................................................................... -.--...-.--..-..-.-- 176?6-37
    (7)UnsecuredNonpriorityClaims(§(c)(7)) .............................................................. -...-......................... -.--.-$ _854-92
    (8)TotalofPlanPaymentstoTrustee...................................................................................................... $ 20406.42
(J) Section 1325 anal sis.

    (1) Best Interest of Creditors Test:

          (a)ValueofDebtor'sinterestinnonexemptproperty........................................................................ $
          (b)Plus: Valueofpropertyrecoverableunderavoidancepowers..................................................................... $
          (c) Less: Estimated Chapter 7 administrative expenses........................................................................ $
          (d)Less: Amountpayabletounsecured,prioritycreditors........................................................... -...... -.. -.. $
          (e)Equals: Estimated amountpayabletounsecured, nonpriority claims ifDebtorfiledChapter7.................. $ 0
    (2) Section 1325(b)Analysis:

          (a)Monthly Disposable Income, FormB 122C-2(iflessthan$0,thenstate$0................................................ $ 0
          (b) Applicable Commitment Period........................................................... --............. --------------- x 60
          (c) Total ofLine (2)(a) amount x 60......................................................................................................... -... - $
    (3) EstimatedPaymenttoUnsecured, Nonpriority Creditors UnderPlan ...............................................................                   S   854-!

Certification byDebtor(s) andAttorney forDebtor(s): Nochangesweremadeto theModelPlan,otherthanthepossible
inclusion ofrelevant NonstandardProvisions in Section(H).


Dated:         ^-//                          . 20 /y.



 Debtor                                                                Debtor




 Attorney for Debtor




Local Form 2084-4 (12/17)                                              Chapter 13 Plan                                                                     Page 10




Case 2:19-bk-11924-EPB                        Doc 22 Filed 09/27/19 Entered 09/30/19 09:31:18                                                Desc
                                              Main Document    Page 10 of 10
